Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-18, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrere (US 20140112708) in view of Rupflin (US 20200139776 A1).
Regarding claim 16 Carrere discloses, a chassis link(See Fig 8 and Fig 9) for a motor vehicle, comprising: a straight profile portion (42); at least two (See para [0021]) load introduction elements (See Fig 6, 44) which are fixedly connected to one another by the straight profile portion (42); an adhesive connection (see para [0090]) via which the profile portion (42) and at least one of the two load introduction elements (44) are connected to one another in a common connection portion (along the length L) in which an end portion (P1, P2, P3) of the at least one of the load introduction element (44) and an end portion of the profile portion (42) engage in one another mutually and substantially in positive engagement (Fig 8); and wherein, on both sides of a neutral fiber plane (L40; See Fig 9) of the profile portion (42), the adhesive connection (40) has at least two longitudinal adhesive layers(46,48) which are at least substantially planar (Para [0044])  and identical in length (see fig. 9) and which extend in a longitudinal direction (L) of the profile portion (42) and which are also spaced apart parallel to one another in a vertical direction of the profile portion extending perpendicular to the longitudinal direction (L, See fig. 9), wherein, considered in vertical direction of the profile portion (42), on both sides of the neutral fiber plane (L40; See fig. 9 ), the at least two of the longitudinal adhesive layers (46,48) have a cross-sectional area becoming larger with increasing distance (See pg. 3 of table 2) from the neutral fiber plane (L40) of the profile portion (42). Carrere does not disclose the straight profile portion comprising a fiber-reinforced plastic. However, Rupflin discloses a similar straight profile portion (See Rupflin (2,4)) comprising a fiber-reinforced plastic (See abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fiber-reinforced plastic in the straight profile portion to provide a lightweight and strong vehicle component, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).The structure of Carrere modified by Rupflin is capable of performing the recited limitation. A relief is brought about in regions of the adhesive connection which have a relatively large distance from the neutral fiber plane in vertical direction of the profile portion. See MPEP 2114, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 17, Carrere discloses two adhesive layers (46, 48) which are stuck to the surfaces of the profile portion having a normal vector that extends in the vertical direction of the profile portion and simultaneously faces away from the profile portion (See Para [0035], Fig 9 see 52 ,54), and in that all of these outer adhesive layers (46,48) have a cross-sectional area becoming larger with increasing distance (See fig. 8) from the neutral fiber plane of the profile portion (See pg. 3 of table 2).
Regarding claim 18, Carrere discloses a longitudinal adhesive layer (46,48) arranged between an outer circumferential surface of the end portion of the profile portion (42) and an outer tooth of the at least one load introduction element that partially covers the outer circumferential surface has an increasing thickness in longitudinal direction (See Para [0054], See fig. 8) of the profile portion and toward a free end of the outer tooth over substantially one half of a tooth length (Fig 8 which appears to have increased thicknesses over ½ of the tooth length. ). The adhesive layer of Carrere and Rupflin will similarly prevent the peeling of the outer layer prevent a peeling off of the outer tooth from the profile portion under a tensile loading of the chassis link in a region of this longitudinal adhesive layer. 
Regarding claim 20, Carrere discloses similar longitudinal adhesive layers having a cross-sectional area becoming larger with increasing distance from the second neutral fiber plane of the profile portion (see para [0045, 0086]). It would be obvious to provide any of those configurations for the profile portion (42) as a design choice. Further, it would be obvious to apply the adhesive layers (fig 6.) on both sides of the configuration, such that it has longitudinal and perpendicular portions simultaneously spaced apart, as this provides the most surface area for the adhesive to bond with the load introduction elements. For example, an I formation of the tube would provide both parallel and perpendicular sides for the layers of adhesive, it would be obvious to apply the adhesive with a change in thicknesses to provide more surface area to the load introduction elements.
Regarding claim 22, Carrere discloses similar adhesive layers partially connected to one another by material bond. (See Fig. 8, Para ([0077], Note edge 50 materially bonds layer 46 to 48)
Regarding claim 23, Carrere discloses a similar load introduction element of the end portion but does not disclose a grid like manner. However, Rupflin discloses the end portion of the at least one load introduction element (See Rupflin, 7) is penetrated in a grid-like manner by through-slots that extend perpendicular to the longitudinal direction of the profile portion (4, See fig. 11a, 11b) and which at least partially intersect at the same time. (See para [0082], fig 10 note 16 and 17) 
Regarding claim 24, Carrere discloses a similar load induction element but does not disclose a spline element. However, Rupflin discloses a spline element (16, 17) with teeth extending at least substantially in the longitudinal direction of the profile portion. (See Rupflin para [0010, 0012]) (fig 10)
Regarding claim 25, Carrere discloses a similar introduction element in a grid-like manner have a constant width in a first direction perpendicular to the longitudinal direction of the profile portion and a varying width in a second direction extending perpendicular to the first direction. (see para [0034]) (fig 8). Carrere does not disclose the introduction element having a grid like manner with a constant width. However, Rupflin discloses a similar introduction element (fig.10) in a grid like manner (16, 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the grid like manner of the introduction element to provide more surface area for the adhesive layers and a better and stronger connection between the introduction element and the profile portion, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960))
Regarding claim 26, Carrere does not disclose longitudinal adhesive layers connected at least partially to unmachined surfaces of a respective load introduction element. However, Rupflin discloses adhesive layers connected to extruded or pultruded surfaces(see para [0044]), both which are considered unmachined surfaces.
Regarding claim 27, Carrere discloses the straight profile portion with an open profile cross section (See para [0061]).
Regarding claim 28, Carrere discloses the straight profile portion is formed as a hollow profile portion (See para [0062]).
Regarding claim 29, Carrere discloses the straight profile portion but does not disclose a multi-chamber profile portion. However, Rupflin discloses a profile portion having a plurality of open chambers (See Rupflin para [0085], Fig. 11A, 11B).
Regarding claim 30, Carrere discloses one load introduction element (44) has an opening (See fig. 9, unnumbered circle element in 44) which is oriented perpendicular to the longitudinal direction of the profile portion. 

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carrere () and Rupflin (US 20200139776 A1) in view of Booher (USPN 4753456 A).
Regarding claim 19, the combination of Carrere and Rupflin does not disclose a cover layer made of woven fibers. However, Booher discloses a cover layer comprising woven fibers (Booher Fig. 8 col 5 lines 7-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a cover layer comprising of woven fibers for added reinforcement, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07 (citing In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)) 




Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The applicant should observe the prior art cited by the examiner and listed in the PTO 892 form, for example US-20210316584-A1 is another multi-point link for a motor vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMS DHANANI whose telephone number is (571)272-6255. The examiner can normally be reached Monday - Friday (out of office every other Friday) - 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMS . DHANANI
Examiner
Art Unit 3616





/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616